Title: To James Madison from Reasin Beall and John Sloane, 9 November 1816
From: Beall, Reasin,Sloane, John
To: Madison, James


        
          Sir.
          Wooster 9th. November 1816.
        
        Observing that the Office of Accountant for the Department of War, has become vacant, by the death of Colo. Lear, permit us the liberty of reccommending to your Excellency’s consideration the Honourable David Clendenin Esquire representative in Congress from the 6th. district of

Ohio, as a gentleman well qualified to discharge the duties of that Office. We have the honour to be Your Excellency’s most Obt. & Most Humble Servants
        
          Reasin BeallJohn Sloane
        
      